  Case 1:21-cv-00790-MN Document 12 Filed 08/23/21 Page 1 of 1 PageID #: 76




                          IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF DELAWARE

 NITETEK LICENSING LLC,                           )
                                                  )
             Plaintiff,                           )
                                                  )
        v.                                        ) C.A. No. 21-790-MN
                                                  )
 PARTICLE INDUSTRIES, INC.,                       )
                                                  )
             Defendant.                           )


 RULE 7.1 DISCLOSURE STATEMENT OF DEFENDANT PARTICLE INDUSTRIES
       Under Federal Rule of Civil Procedure 7.1, Defendant Particle Industries, Inc. hereby

states that (i) it has no parent corporation and (ii) no publicly held corporation owns 10% or

more of its stock.

                                                   /s/ Andrew E. Russell
                                                   Karen E. Keller (No. 4489)
                                                   Andrew E. Russell (No. 5382)
                                                   SHAW KELLER LLP
                                                   I.M. Pei Building
                                                   1105 North Market Street, 12th Floor
 OF COUNSEL:                                       Wilmington, DE 19801
 Matthew S. Warren                                 (302) 298-0700
 Jennifer A. Kash                                  kkeller@shawkeller.com
 WARREN LEX LLP                                    arussell@shawkeller.com
 2261 Market Street No. 606                        Attorneys for Defendant
 San Francisco CA 94114
 (415) 895-2940
 21-790@cases.warrenlex.com

 Dated: August 23, 2021
